WHEELER, District Judge.
The bills in these eases are each in the usual form for the infringement of a patent, but the patent is not annexed to or in any way made a part of the bill. The issue of the patent is well stated for the new and useful invention mentioned, as by a certified copy “to be produced will more fully appear.” The demurrers are to such parts of the bill as relate to particular claims specified by their respective number's. The bills would be good if they should be maintained by proof, and they would be maintained in this respect if the patents, when produced, should be valid. When they are produced, they will be evidence in support of the bills, but not parts of the bill. The bills appear to be sufficient, although the-patents may not, when produced, be sufficient to maintain them. As the bills are drawn, the question as to the validity of the patents upon their face does not yet arise, and cannot now properly be considered. It is merely a moot question in the cases. Demurrers overruled, defendants to answer by October rule day. ‘